Exhibit 10.2

THIRD AMENDMENT

TO AMENDED AND RESTATED TRANSFER AND SERVICING AGREEMENT

This THIRD AMENDMENT TO AMENDED AND RESTATED TRANSFER AND SERVICING AGREEMENT,
dated as of March 13, 2019 (this “Amendment”), is entered into by and among
Nissan Wholesale Receivables Corporation II (“NWRC II”), as transferor (the
“Transferor”), Wilmington Trust Company, not in its individual capacity but
solely as owner trustee (the “Owner Trustee”) of Nissan Master Owner Trust
Receivables, a Delaware statutory trust (the “Issuer”), and Nissan Motor
Acceptance Corporation (“NMAC”), as servicer (the “Servicer”).

RECITALS:

WHEREAS, the parties hereto have entered into the Amended and Restated Transfer
and Servicing Agreement, dated as of October 15, 2003 (as amended by (i) the
Agreement of Modification to Transaction Documents, dated as of February 12,
2010, among the Transferor, the Issuer, the Servicer and the Owner Trustee,
(ii) the Second Agreement of Modification to Transaction Documents, dated as of
May 23, 2012, among NWRC II, as transferor and as buyer, the Issuer, NMAC, as
servicer and as seller, the Owner Trustee and U.S. Bank National Association, as
indenture trustee (the “Indenture Trustee”), (iii) the First Amendment to
Amended and Restated Transfer and Servicing Agreement, dated as of April 24,
2017, among NWRC II, as transferor and as buyer, the Owner Trustee and NMAC, as
servicer and as seller, and (iv) the Second Amendment to Amended and Restated
Transfer and Servicing Agreement, dated as of October 25, 2017, among NWRC II,
as transferor and as buyer, the Owner Trustee and NMAC, as servicer and as
seller, and as further amended, supplemented, amended or restated or otherwise
modified from time to time, the “Transfer and Servicing Agreement”);

WHEREAS, the parties hereto wish to modify the Transfer and Servicing Agreement
pursuant to Section 8.01(a) thereof as of the Effective Date (as defined below)
in accordance with the terms and conditions set forth below; and

NOW, THEREFORE, in consideration of the mutual agreements herein contained and
other good and valuable consideration, receipt of which is acknowledged, the
parties hereto agree as follows:

ARTICLE I

RECITALS AND DEFINITIONS

Section 1.1    Recitals. The foregoing Recitals are hereby incorporated in and
made a part of this Amendment.

Section 1.2    Definitions. Capitalized terms used and not defined herein have
the respective meanings assigned such terms in the Annex of Definitions attached
to the Transfer and Servicing Agreement as Annex A.



--------------------------------------------------------------------------------

ARTICLE II

AMENDMENTS

Section 2.1    Amendments to Transfer and Servicing Agreement. As of the
Effective Date, the Transfer and Servicing Agreement is hereby amended as
follows:

(a)    Section 5.09 of the Transfer and Servicing Agreement is hereby amended
and restated in its entirety to read as follows:

Section 5.09    Risk Retention under EU Securitization Rules.

With reference to the EU Securitization Rules as in effect and applicable on the
New RR Amendment Date, NMAC hereby confirms, represents, warrants and agrees,
and irrevocably and unconditionally undertakes, solely for the benefit of each
Applicable Investor, on an ongoing basis, so long as any Notes remain
Outstanding, that:

(a)    NMAC, as “originator” for the purposes of the EU Securitization Rules,
currently retains, and on an ongoing basis will retain, a material net economic
interest that is not less than 5% of the nominal value of the securitized
exposures (the “Retained Interest”), in the form of an originator’s interest in
accordance with the text of option (b) of Article 6(3) of the EU Securitization
Regulation, as in effect on the New RR Amendment Date, by holding all the
membership interest in NWRC II, which in turn holds all or part of the
Transferor Interest;

(b)    NMAC will not (and will not permit NWRC II or any of its other affiliates
to) hedge or otherwise mitigate its credit risk under or associated with the
Retained Interest, or sell, transfer or otherwise surrender all or part of the
rights, benefits or obligations arising from the Retained Interest, if, as a
result, NMAC would not retain a material net economic interest in an amount that
is not less than 5% of the nominal value of the securitized exposures, except to
the extent permitted in accordance with the EU Securitization Rules;

(c)    NMAC will not change the retention option or the method of calculating
the Retained Interest while any Notes are outstanding, except under exceptional
circumstances in accordance with the EU Securitization Rules; and

 

2



--------------------------------------------------------------------------------

(d)    NMAC will provide ongoing confirmation of NMAC’s continued compliance
with its obligations described in (a) and (b) above in or concurrently with the
delivery of each Payment Date Statement.

For purposes of this Section 5.09, the “nominal value of the securitized
exposures” shall be treated as equal to the Adjusted Pool Balance, and the
amount of the Retained Interest shall be treated as equal to the excess of the
Adjusted Pool Balance over the sum of the Invested Amounts with respect to all
Series.

None of the Issuer, NMAC, the Seller, the Servicer, the Depositor, any other
parties to the Transactions Documents and none of their respective Affiliates
makes any representation or gives any assurance as to whether the matters set
forth above in this Section 5.09 and any information provided in or pursuant to
the Transaction Documents, the offering documents for any Notes or reports to
investors are sufficient for compliance with any EU Securitization Rules.

(b)    The definition of “AIFM Regulation” set forth in Annex A to the Transfer
and Servicing Agreement is hereby deleted in its entirety.

(c)    The definition of “Applicable Investor” set forth in Annex A to the
Transfer and Servicing Agreement is hereby amended and restated in its entirety
to read as follows:

“Applicable Investor” means each holder of a beneficial interest in any Note
that is (i) an “institutional investor” as defined in the EU Securitization
Regulation or (ii) an entity subject to consolidated supervision with an
institution subject to the CRR to which Article 5 of the EU Securitization
Regulation applies pursuant to Article 14 of the CRR.

(d)    The definition of “CRR” set forth in Annex A to the Transfer and
Servicing Agreement is hereby amended and restated in its entirety to read as
follows:

“CRR” means Regulation (EU) No. 575/2013 of the European Parliament and of the
Council of June 26, 2013, on prudential requirements for credit institutions and
investment firms (as amended).

(e)    The definition of “EU Retention Rules” set forth in Annex A to the
Transfer and Servicing Agreement is hereby deleted in its entirety.

 

3



--------------------------------------------------------------------------------

(f)    The following new definition of “EU Securitization Regulation” is hereby
added to Annex A to the Transfer and Servicing Agreement in appropriate
alphabetical order:

“EU Securitization Regulation” means Regulation (EU) 2017/2402 of December 12,
2017, laying down a general framework for securitization and creating a specific
framework for simple, transparent and standardized securitization, and amending
certain other European Union Directives and Regulations (as amended).

(g)    The following new definition of “EU Securitization Rules” is hereby added
to Annex A to the Transfer and Servicing Agreement in appropriate alphabetical
order:

“EU Securitization Rules” means the EU Securitization Regulation, together with
any relevant regulatory and/or implementing technical standards adopted by the
European Commission in relation thereto, any relevant regulatory and/or
implementing technical standards applicable in relation thereto pursuant to any
transitional arrangements made pursuant to the EU Securitization Regulation,
and, in each case, any relevant guidance published in relation thereto by the
European Banking Authority or the European Securities and Markets Authority (or,
in either case, any predecessor authority) or by the European Commission.

(h)    The following new definition of “New RR Amendment Date” is hereby added
to Annex A to the Transfer and Servicing Agreement in appropriate alphabetical
order:

“New RR Amendment Date” means March 13, 2019.

(i)    The definition of “RR Amendment Effective Date” set forth in Annex A to
the Transfer and Servicing Agreement is hereby deleted in its entirety.

(j)    The definition of “Solvency II Regulation” set forth in Annex A to the
Transfer and Servicing Agreement is hereby deleted in its entirety.

ARTICLE III

EFFECTIVE DATE

Section 3.1    Effective Date. Upon receipt by NMAC of counterparts of this
Amendment executed by the Servicer, the Transferor, the Owner Trustee and the
Issuer, this Amendment shall become effective immediately after all of the
following occur (such date, the “Effective Date”), without further action by any
party other than the following:

(a)    receipt by the Indenture Trustee and the Owner Trustee of an Officer’s
Certificate in accordance with Section 8.01(a)(i) of the Transfer and Servicing
Agreement;

(b)    satisfaction of the Rating Agency Condition with respect to this
Amendment in accordance with Section 8.01(a)(ii) of the Transfer and Servicing
Agreement;

 

4



--------------------------------------------------------------------------------

(c)    receipt by the Indenture Trustee and the Owner Trustee of a Required
Federal Income Tax Opinion in accordance with Section 8.01(a)(iii) of the
Transfer and Servicing Agreement;

(d)    receipt by the Indenture Trustee and the Owner Trustee of an Opinion of
Counsel in accordance with Section 8.02(d) of the Transfer and Servicing
Agreement; and

(e)    receipt by the Indenture Trustee and the Owner Trustee of an Opinion of
Counsel and an Officer’s Certificate in accordance with Section 8.13 of the
Transfer and Servicing Agreement.

ARTICLE IV

MISCELLANEOUS

Section 4.1    Transfer and Servicing Agreement Unaffected. Except as modified
herein, the parties acknowledge that the provisions of the Transfer and
Servicing Agreement remain in full force and effect and are hereby ratified and
confirmed by the parties hereto. After the Effective Date all references in the
Transaction Documents to the Transfer and Servicing Agreement shall mean the
Transfer and Servicing Agreement as modified hereby.

Section 4.2    Governing Law. This Amendment shall be governed by the governing
law described in Section 8.05 of the Transfer and Servicing Agreement.

Section 4.3    Captions. The various captions in this Amendment are included for
convenience only and shall not affect the meaning or interpretation of any
provision of this Amendment or any provision hereof.

Section 4.4    Severability. Whenever possible, each provision of this Amendment
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Amendment shall be prohibited by or
invalid under the laws of any applicable jurisdiction, such provision, as to
jurisdiction, shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Amendment as to such jurisdiction or any other
jurisdiction.

Section 4.5    Binding Effect. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

Section 4.6    Counterparts. This Amendment may be executed in any number of
counterparts and by the parties hereto on separate signature pages, each such
executed counterpart constituting an original but all together only one
Amendment.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
and delivered as of the date first above written.

 

NISSAN MOTOR ACCEPTANCE CORPORATION,

as Servicer

By:   /s/ Douglas E. Gwin, Jr.

Name:   Douglas E. Gwin, Jr. Title:   Assistant Treasurer

 

NISSAN WHOLESALE RECEIVABLES CORPORATION II,

as Transferor

By:   /s/ Douglas E. Gwin, Jr.

Name:   Douglas E. Gwin, Jr. Title:   Assistant Treasurer

 

WILMINGTON TRUST COMPANY,

not in its individual capacity but solely as Owner Trustee

By:   /s/ Dorri Costello

Name:   Dorri Costello Title:   Vice President

 

 

  S-1  

 

NMOTR Third Amendment to

Transfer and Servicing Agreement



--------------------------------------------------------------------------------

Acknowledged and agreed to by:

 

NISSAN MASTER OWNER TRUST RECEIVABLES,

as Issuer

By:  

Nissan Motor Acceptance Corporation,

as Administrator

By:   /s/ Douglas E. Gwin, Jr.

Name:   Douglas E. Gwin, Jr. Title:   Assistant Treasurer

 

 

  S-2  

 

NMOTR Third Amendment to

Transfer and Servicing Agreement